         Case: 3:19-cr-00004-JGC Doc #: 16 Filed: 01/25/19 1 of 3. PageID #: 98




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.:    3: 19 CR 4
                                                    )
                 Plaintiff,                         )   JUDGE JAMES G. CARR
                                                    )
          v.                                        )
                                                    )
 ELIZABETH LECRON,                                  )   UNOPPOSED MOTION FOR
 VINCENT S. ARMSTRONG                               )   PROTECTIVE ORDER
                                                    )
                 Defendant.                         )

         Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney for the Northern District of Ohio, and Michelle M. Baeppler, Assistant

United States Attorney, and hereby submits this unopposed Motion for Protective Order agreed

to by the parties governing the provision of discovery materials to Defendant pursuant to Rule

16(d)(1) of the Federal Rules of Criminal Procedure.

         The proposed protective order is attached. Respective counsel for Defendants have

indicated to the undersigned that they do not oppose the terms of the attached protective order,

and have signed it, indicating their agreement and understanding of its terms.   The undersigned

has also signed the attached proposed orders, indicating her agreement and understanding of its

terms.

                                                1
       Case: 3:19-cr-00004-JGC Doc #: 16 Filed: 01/25/19 2 of 3. PageID #: 99




       WHEREFORE, the United States respectfully requests that this motion be granted and

that the Court issue the attached proposed protective order.


                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                             By:     /s/ Michelle M. Baeppler
                                                     Michelle M. Baeppler
                                                     Reg. No. 0065378
                                                     Assistant United States Attorney
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, Ohio 44113
                                                     Tel. No.: (216) 622-3995
                                                     Fax No.: (216) 685-2378
                                                     Michelle.Baeppler@usdoj.gov




                                                 2
      Case: 3:19-cr-00004-JGC Doc #: 16 Filed: 01/25/19 3 of 3. PageID #: 100




                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 25, 2019, a copy of the foregoing Motion for Protective

Order was filed electronically.    Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. All other parties

will be served by regular U.S. mail. Parties may access this filing through the Court’s system.


                                                /s/ Michelle M. Baeppler
                                                Michelle M. Baeppler
                                                Assistant United States Attorney




                                                   3
